DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 1/04/2022.

Response to Arguments
Applicant’s remarks in an amendment filed January 04, 2022, with respect to the rejection of claims 1, 9-12, 18-20, have been fully considered and as a result the claims in the instant case are now indicated as allowable.  
Claims 1, 3-12, 14-20, are now allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record include:  Weidang et al (CN 101345675A), and Pinheiro et al (US2015/0341838).  The claims 1, 10, 19, 20, are allowed over the prior arts since the references taken either individually or collectively as a whole, neither teach nor render obvious features comprising, wherein configuring the secondary base station comprises: configuring a measurement parameter for measuring each of one or more designated donor base stations, wherein each of the designated donor base stations is located within the coverage of the LTE base station; sending the measurement parameter to the wireless backhaul base station, so that the wireless backhaul base station measures each of the designated donor base stations according to the measurement parameter to obtain a measurement result; receiving measurement reporting information sent by the wireless backhaul base station, wherein the measurement reporting information comprises the measurement result; and determining, according to the measurement result, a donor base station capable of providing wireless backhaul services to the wireless backhaul base station from among the designated donor base stations, and configuring a determined donor base station as the secondary base station as per claims 1, 19, and receiving a measurement parameter sent by the LTE base station, wherein the measurement parameter is configured to measure each of one or more designated donor base stations, and each of the designated donor base stations is located within the coverage of the LTE base station; measuring each of the designated donor base stations according to the measurement parameter to obtain a measurement result; adding the measurement result into measurement reporting information when measurement reporting is performed; and sending the measurement reporting information to the LTE base station as with claims 10, 20. 
	The closest prior art Weidang et al discloses with reference to claims 1, 10, 19, 20, a first wireless backhaul connection, applied in a long-term evolution (LTE) base station, comprising: receiving device type reporting information sent by a wireless backhaul base station, wherein the device type reporting information is configured to indicate that a device type of the wireless backhaul base station is a wireless backhaul type page 1, (receiving by the base station the cooperation request from the source node, the request forwarded by the surrounding operating node (equivalent to reporting information transmitted by the receiving node, the source node is located within the coverage range of the base station), selecting nodes with communication quality as relay nodes, the relay mode sends the confirmation signal to the relay mode, after receiving the intermediate confirmation signal from the base station, the relay node forwards the received source node information through the designated relay channel station, completing the selection of the relay mode, page 1-2 (equivalent to configuring the source node with the relay node for the wireless backhaul connection based on the reported information)).
	The closest prior art Pinheiro discloses UE (element 205) may be commanded by a macro cell eNB such as eNB (element 230) to add either eNB (element 210) or eNB (element 220) as a secondary cell, the addition of either of these eNBs as the secondary cell may include establishing a second connection or communication link, the UE (element 205)  may then communicate through the second connection or communication link to the added eNB via its LTE Uu interface, additionally, UE (element 205) may gather measurements associated with detecting eNBs (i.e., determining possible candidates for potential addition), adding the qualified eNB or maintaining the second connection with the added eNB.  Pinheiro further discloses a computer implemented apparatus (element 900) having a processor (para. 0085) and memory (para. 0093).  The above cited prior references however either in itself or in combination, fail to anticipate or render the above allowable features obvious.  
	Claim 3-9, 11-12, and 14-18, are allowed by virtue of their dependency to claims noted above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.